                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 ANTHONY M. GREER,                               )
                                                 )
                  Plaintiff,                     )
                                                 )
          V.                                     )         No. 4:19-CV-1213 JAR
                                                 )
 BILL BOWYER, et al.,                            )
                                                 )
                  Defendants.                    )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. On May 3, 2019, six prisoners

confined at the Farmington Correctional Center including plaintiff Anthony M. Greer, filed a

lawsuit pursuant to 42 U.S.C. § 1983, naming 7 defendants. See Faircloth v. Bowyer, 4:19-CV-

1188-RLW, ECF No. 1 (E.D. Mo. May 3, 2019). Because the Court does not allow prisoners to

join together and proceed in forma pauperis in a single lawsuit, the Court severed the plaintiffs

and opened new cases for each one, using the complaint filed in the originating action. See ECF

No. 2. On July 9, 2019, the Court entered an order granting plaintiff leave to proceed informa

pauperis. In the same order, the Court reviewed the complaint and found it subject to dismissal,

but gave plaintiff the opportunity to file an amended complaint on the Court-provided f~rm to cure

his pleading deficiencies. ECF No. 5. The Court cautioned plaintiff that his failure to timely

comply with the order would result in the dismissal of his case. Plaintiff's response was due -by

August 8, 2019.

       To date, plaintiff has neither responded to the Court's order, nor sought additional time to

do so. Plaintiff was given meaningful notice of what was expected, he was cautioned that his case

would be dismissed if he failed to timely comply, and he was given ample time to comply. The
Court will therefore dismiss this action, without prejudice, due to plaintiffs failure to comply with

the Court's July 9, 2019, order and his failure to prosecute his case. See Fed. R. Civ. P. 41(b); see

also Linkv. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (the authority of a court to dismiss sua

sponte for lack of prosecution is inherent power governed "by the control necessarily vested in

courts to manage their own affairs so as to achieve the orderly and expeditious disposition of

cases"); Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (a district court has the power to dismiss

an action for the plaintiffs failure to comply with any court order).

       Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice. A separate

order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 19th day of August, 2019.




                                                 2
